               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PHILIP J. VONVILLE,
       Petitioner,                                    NO. 3:14-CV-1582

              v.                                      (JUDGE CAPUTO)
JOHN KERESTES,
       Respondents.

                                   MEMORANDUM
       Presently before me is the Report and Recommendation (Doc. 37) of Magistrate
Judge Martin C. Carlson on the Petition and Amended Petition for Writ of Habeas
Corpus (Doc. 1; Doc. 27; Doc. 30) pursuant to 28 U.S.C. § 2254 filed by Petitioner
Philip Vonville (“Vonville”). Vonville contends, inter alia, that his trial counsel was
ineffective in failing to object at trial and to raise on direct appeal that his rights under
the Fifth Amendment to the United States Constitution were violated when the trial
judge instructed the jury that they could infer guilt from the fact that he did not testify.
Vonville further argues that although this claim was not raised in his initial-review
collateral proceeding in state court, that failure is excused pursuant to Martinez v.
Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L. Ed. 2d (2012) because his post-conviction
counsel was ineffective in failing to identify and raise this claim.
       Agreeing with Vonville, Magistrate Judge Carlson concludes that there exists
cause to overcome the procedural default of the claim that trial counsel was ineffective
for failing to object to the unconstitutional jury instruction. Magistrate Judge Carlson
further finds that Vonville satisfies the requirements of Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) on the underlying claim. Thus,
Magistrate Judge Carlson recommends that Vonville’s petition for writ of habeas
corpus be granted.
       Respondent (the “Commonwealth”) timely objected to the Report and
Recommendation. While acknowledging that the transcript reflects that the jury was
instructed at trial that they could infer that Vonville was guilty because he did not
testify, the Commonwealth insists that the jury was not actually charged in such a
manner and that the transcript instead contains a scrivener’s error.               The
Commonwealth also disputes that the procedurally defaulted claim meets the
requirements of Martinez.
      As will be explained below, Vonville is entitled to relief pursuant to 28 U.S.C.
§ 2254.    Specifically, because Vonville’s initial post-conviction counsel was
ineffective and his underlying ineffective assistance of trial counsel claim has some
merit, his procedural default of the underlying claim is excused pursuant to the
Supreme Court’s decision in Martinez. Moreover, because he makes the necessary
showing under Strickland that trial counsel’s performance was objectively
unreasonable and he suffered prejudice as a result, Vonville’s § 2254 petition will be
conditionally granted and the Commonwealth will be directed to retry him within 120
days or release him from custody.
                                    I. Background
A.    Factual Background.
      Vonville was found guilty of third degree murder for the death of Christopher
Hernandez (“Hernandez”) and sentenced to a 20-to-40 year term of imprisonment
following a two day jury trial in the Court of Common Pleas of Monroe County,
Pennsylvania in July 2010.
      The facts as reflected in the trial transcript include the following:
      Vonville and Brittney Hartley (“Hartley”) met in the summer of 2007 when she
was in high school and the two began a romantic relationship near the end of that year,
at which time Vonville moved in with Hartley and her parents. (See Doc. 27-1,
21:4-22:2). In February 2009, Vonville and Hartley got engaged. (See id. at 24:5-11).
      That May when she was nearing her high school graduation, Hartley enlisted
in the Army, and she was scheduled to report for basic training on September 21,
                                          2
2009. (See id. 24:23-25:4). During that summer, Vonville and Hartley’s relationship
began to deteriorate, as they constantly fought and were unable to get along. (See id.
at 25:9-13; 29:5-11). Vonville would often accuse Hartley of infidelity. (See id. at
29:12-25). He also threatened to kill her on more than one occasion if he caught her
cheating. (See id. at 30:4-10).
      Hartley first met Hernandez when she was in intermediate school. (See id. at
30:14-16). Hartley and Hernandez dated in high school, but they broke it off and he
ended up moving to New York. (See id. at 30:25-31:2). Although Hartley remained
in contact with Hernandez after he moved to New York, they were no longer
romantically involved. (See id. at 31:10-18). Through August 2009, Hartley did not
see Hernandez in-person. (See id. at 32:6-8).
      On September 17, 2009, Hartley and Vonville went out for dinner. (See id. at
36:12-17). The dinner was quiet because Vonville was angry with her for going to
New York earlier that week without him. (See id. at 37:2-7). Hartley saw Hernandez
while she was there, but she did not tell this to Vonville because she knew he would
get upset. (See id. at 37:8-14). The couple went home after dinner and a fight ensued
after Vonville saw Hartley looking at a man’s social media page. (See id. at
37:15-38:13). Hartley changed her social media password so Vonville could not
check her account, which caused him to get angry. (See id. at 38:5-19). Hartley
gathered her work clothing and tried to leave the house in a hurry, and as she did,
Vonville chased her to the car, screaming and threatening to break the car’s windows.
(See id. at 38:20-39:20). Hartley was able to get away. (See id. at 41:5-7). Before she
did, however, she broke up with Vonville and told him she was finished with the
relationship. (See id. at 41:21-23).
      After she left, Hartley went to Hernandez’s house in New York for the night.
(See id. at 41:8-13; 42:9-12). Hartley and Vonville texted that evening and she
reiterated that the relationship was over. (See id. at 86:12-19). He wanted her to come
home, but she refused. (See id.).
                                          3
      Hartley returned to her house the next day, September 18, 2009, after her mom
called and asked her to come home. (See id. at 42:13-20). Hartley and Vonville began
arguing again, and as she tried to leave, he pinned her against the wall. (See id. at
43:3-4). Hartley pushed Vonville away and left the house, planning to stay at a
friend’s house since Vonville had nowhere else to go. (See id. at 43:5-22). After she
left the house, Hartley closed out her bank account she held jointly with Vonville.
(See id. at 43:24-44:14).
      Later that evening, Hartley’s friend threw a surprise party for her at her house.
(See id. at 46:7-21). Hartley and her friend left the party to pick up some items from
a convenience store. (See id. at 46:22-47:2). Hernandez was at the store when Hartley
got there, and he returned with them to the party. (See id. at 47:1-10).
      About 1:30 in the morning, Hartley recalled that she had left a bag at her house,
so she decided to retrieve it while she believed Vonville would be at work. (See id.
at 47:25-48:10). Hartley had been drinking and could not drive, so she accepted
Hernandez’s offer to take a ride with him in her car. (See id. at 48:11-21).
      Hartley and Hernandez arrived at her house at a little past 2:00 in the morning.
(See id. 48:22-49:8). They went in the house for a short time, and as they prepared to
leave, Vonville returned home. (See id.). Vonville introduced himself to Hernandez,
and then Hartley and Hernandez left the house and returned to the party. (See id. at
49:20-50:9).1
      Late morning on September 19, 2009, Hartley’s mom called her and asked her
to come home and talk with Vonville because he was upset. (See id. at 52:9-17).
Hernandez was with her at the time and he wanted to go with her, but Hartley declined
his invitation. (See id. at 52:24-53:3).


 1
        There is some suggestion in the record that Vonville and Hernandez were in
        contact via text message before or around the time of this encounter. (See Doc.
        27-2, 46:9-47:15, 62:19-63:19, 113:1-17, 136:20-137:7; see also Doc. 45, Ex.
        “A”, 4-5, 17-19).

                                              4
      Hartley eventually returned to her house by herself. (See id. at 52:13-23).
Hartley first observed her mother looking very upset before she saw Vonville and the
two began arguing again. (See id. at 58:7-59:9). Vonville then proceeded to carry
some of his personal belongings and clothing outside of the house and throw them in
a burning barrel. (See id. at 59:10-14, 62:21-63:1). Hartley did not follow Vonville
the entire way to the barrel, and at that point she saw that Hernandez had pulled up to
the house in his truck. (See id. at 63:2-17). Hartley was surprised that Hernandez
came to the house. (See id. at 63:16-24).
      Hartley and Vonville continued to argue and he cursed her out. (See id. at 64:1-
18). Vonville then went silent, and as Hartley turned to look at him, his hand went to
his hip, he pulled out a knife, and ran towards Hernandez’s truck. (See id. at 65:4-12).
At that point, Hartley saw Hernandez had his head down in his truck looking at
something and she could hear his music. (See id. at 66:22-67:2). Hartley got in front
of Vonville and tried to push him away from the truck and told him to stop. (See id.
at 67:7, 69:6-21). Vonville shoved Hartley out of the way and tried to stab Hernandez
through the open driver’s side window. (See id. at 69:24-71:2). Hernandez jumped
from the driver’s side to the passenger’s side of the truck. (See id. at 71:3-5).
      Vonville proceeded to run around the bed of the truck to the passenger side
window that was closed. (See id. at 72:3-9). Hartley saw Vonville break the window
with the knife and she heard Hernandez scream. (See id. at 72:16-22). Hartley opened
the door of the truck to get Hernandez and she saw him bleeding from his side. (See
id. at 73:5-18).
      At that point, Vonville started yelling at Hartley again before he stabbed himself
twice in the stomach with the knife, causing him to fall to the ground. (See id. at
73:24-75:2). Vonville got up and ran to the house. (See id.). Hartley called 911. (See
id. at 74:21-25).
      Vonville was interviewed by police twice, once on September 19, 2009 and
once on September 20, 2009, while he was at the Lehigh Valley Hospital. (See id. at
                                            5
112:5-13). Vonville gave a recorded statement to police both days. (See id. at 112:22-
116:18). Hernandez died from a stab wound to the abdomen. (See Doc. 27-2, 11:18-
21).
B.     Trial Court Proceedings.
       Vonville was charged with an open count of criminal homicide for Hernandez’s
death on September 20, 2009. (See Doc. 35-6, generally). Pre-trial, Vonville’s trial
counsel was granted leave of court to obtain a psychiatric examination of her client.
(See Doc. 35-9, 1). Trial counsel subsequently received an extension to analyze that
report, but she was instructed that she was to file pre-trial motions within thirty (30)
days of receipt of the report and failure to do so would constitute a waiver. (See id.
at 2). The psychiatric report from Dr. Ilan Levinson concluded that while “the insanity
defense could not be argued,” Vonville “certainly [met] the criteria for diminished
capacity and the status of guilty but mentally ill.” (Doc. 35-13, 2 n.3).
       Trial counsel, however, failed to timely file a notice pursuant to Pennsylvania
Rule of Criminal Procedure 568 of intent to offer the defense of insanity or mental
infirmity. (See Doc. 35-8, generally). As a result, the Commonwealth filed a motion
in limine to preclude Vonville from offering or referencing at trial his alleged insanity
or mental infirmity, as well as to preclude Vonville from offering Dr. Levinson or any
other mental health professional from testifying at trial. (See id. at 2-5).
       The trial judge granted the Commonwealth’s motion in limine by Order dated
June 22, 2010 Order, which stated: “Defendant shall not offer into evidence, nor
reference in any way at trial the alleged insanity, mental infirmity, mental defect or
mental condition of the Defendant. It is further ORDERED that Dr. Ilan Levinson
and/or any other mental health professional is precluded from testifying or offering
evidence on behalf of Defendant.” (Id. at 1).
       Trial started on July 12, 2010 and lasted for two days. (See Doc. 27-1,
generally; Doc. 27-2, generally). After the close of the Commonwealth’s case,
Vonville attempted to call Hartley’s mother as a witness to support his position that
                                           6
he was depressed and suicidal at the time the offense was committed. (See Doc. 27-2,
29:5-11). As a result, Vonville’s “state of mind was such that he could not formulate
an intent for malice.” (Id.). In the words of Vonville’s trial counsel, such evidence
was “pretty key.” (Id. at 29:23). The Commonwealth objected to that testimony on
the basis that it was barred by the trial court’s June 22, 2010 Order. (See id. at 29:12-
20). In that regard, Vonville’s trial counsel agreed that “[t]he sole purpose” of the
proposed testimony would be that Vonville “was acting crazy like he was going to kill
himself.” (Id. at 31:10-18). Given that, the trial judge barred Hartley’s mother from
testifying. (See id. at 31:19-20). In light of that decision, Vonville did not call any
witnesses, nor did he testify on his own behalf. (See id. at 31:22; 40:23-43:13).
      Following closing arguments, the trial court delivered its charge to the jury.
The trial court instructed the jury on first degree murder, third degree murder, and
voluntary manslaughter. (See id. at 67:14-76:18). Thereafter, the jury was instructed
as follows:
                     The Defendant did not testify. It is entirely up to the
              Defendant in every criminal trial whether or not to testify.
              He has an absolute right found on the Constitution to remain
              silent. You may infer any inference of guilt from the fact that
              he did not testify in his own defense.
(Id. at 78:15-20 (emphasis added)). At the conclusion of the instructions, counsel was
asked if they had any “additions or corrections,” to which Vonville’s counsel indicated
she was “satisfied” and the Commonwealth had none. (Id. at 85:14-16).
      The jury ultimately returned a guilty verdict on the third degree murder charge.
(See id. at 91:5-25).2


 2
        The trial transcripts for both July 12, 2010 and July 13, 2010 contain a
        certification from the court reporter certifying that “the proceedings and evidence
        are contained fully and accurately in the notes taken by me at the hearing in the
        within cause, and that the foregoing is a correct transcript of the same.” (Doc. 27-
        1, p. 187; Doc. 27-2, p. 95). Both transcripts also bear the signature of the trial
        judge with a date of January 31, 2011 indicating that “the foregoing record of the
        proceedings upon the hearing of the within cause is hereby approved and directed

                                               7
      Vonville was sentenced to a 20-to-40 year term of imprisonment on September
30, 2010. (See Doc. 35-12, 1).
C.    Direct Appeal.
      Vonville, through trial counsel, filed a direct appeal to the Pennsylvania
Superior Court. (See Doc. 35-4, generally). In his concise statement of matters
complained of on appeal pursuant to Pennsylvania Rule of Appellate Procedure
1925(b), Vonville argued, inter alia, that the trial court erred as a matter of law in
precluding any evidence of his state of mind at the time of the commission of the
offense. (See id. at ¶ 8). Vonville also contended that the trial court abused its
discretion with respect to his sentence. (See id. at ¶ 13).
      The Superior Court denied Vonville’s appeal on November 1, 2011. (See Doc.
35-14, generally). With respect to the claim that the trial court erred in excluding his
witnesses pursuant to Pennsylvania Rule of Criminal Procedure 568, the Superior
Court was not convinced, finding that the trial court did not abuse its discretion in
granting the Commonwealth’s motion in limine to exclude such evidence. (See id. at
6-7). The Superior Court further explained that this “point [was] moot” because a
diminished capacity defense only “reduce[s] what would otherwise be first-degree
murder to third-degree murder by negating specific intent to kill.” (Id. at 7). Since the
jury finding Vonville “guilty of third-degree murder rather than first-degree murder”
established that the Commonwealth did not prove Vonville acted with a specific intent
to kill, he “was not harmed by the preclusion of the diminished capacity evidence.”
(Id.). The Superior Court also rejected Vonville’s challenges to his sentence. (See id.
at 7-10).
D.    PCRA Proceedings.
      Vonville next commenced an action pro se pursuant to the Pennsylvania Post-
Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. § 9545, in June 2012. (See Doc. 35-


        to be filed.” (Doc. 27-1, p. 187; Doc. 27-2, p. 95).

                                               8
13, generally). In the pro se petition, Vonville asserted that his trial counsel was
ineffective by failing to timely file a pre-trial notice of mental infirmity. (See id.).
Counsel was subsequently appointed, and his PCRA counsel raised the following
issues: (1) trial counsel was ineffective in failing to timely file the diminished capacity
defense notice; (2) trial counsel failed to investigate facts and circumstances
demonstrating that Hernandez provoked Vonville prior to the offense; (3) trial counsel
failed to investigate Vonville’s psychiatric history; and (4) trial counsel failed to
object to arcane language in the jury instructions. (See Doc. 35-2, generally).
      On October 4, 2012, Vonville’s PCRA petition was denied. (See Doc. 35-18,
generally).3 Addressing Vonville’s first claim related to trial counsel’s failure to file
a Rule 568(b) notice, the PCRA judge noted that the claim was “of arguable merit”
and that it was “highly doubt[ful] that trial counsel’s conduct was reasonable.” (See
id. at 7). Nonetheless, “based on the nature of the excluded defense,” the PCRA court
did “not reach this question.” (Id.). This was due to the fact that since a diminished
capacity defense could only reduce first-degree murder to third-degree, Vonville’s
“verdict could not have been different even if his trial counsel had properly filed and
presented a diminished capacity defense.” (Id. at 7-8). Thus, the PCRA court
concluded that Vonville was not prejudiced by trial counsel’s performance on this
point. (See id. at 8). The PCRA court also found Vonville’s other claims of
ineffectiveness unavailing. (See id. at 8-13).
      Vonville appealed the denial of his PCRA petition to the Superior Court. (See
Doc. 35-5, generally). In that appeal, Vonville argued, among other claims, that trial
counsel was ineffective for failing to timely provide notice of a diminished capacity
defense. (See id.). Vonville additionally argued that third-degree murder can be
mitigated to voluntary manslaughter via a diminished capacity defense. (See id.; see


 3
        A different judge from the one that presided at trial presided over Vonville’s
        PCRA proceeding.

                                               9
also Doc. 35-7, 8).
       The Superior Court denied Vonville’s PCRA petition on September 9, 2013.
(See Doc. 35-15, generally). Like the PCRA court, the Superior Court found that
Vonville could not demonstrate that he was prejudiced by trial counsel’s failure to file
a Rule 568 notice. (See id. at 7). The Superior Court similarly found that Vonville
failed to otherwise present a claim warranting relief under the PCRA. (See id. at 7-
12).
       Vonville filed a petition for allowance of appeal with the Pennsylvania Supreme
Court on October 9, 2013. (See Doc. 35-11, generally). That petition was denied by
the Pennsylvania Supreme Court on April 29, 2014. (See Doc. 35-10, generally).
E.     The Instant Litigation.
       Vonville, proceeding pro se, then filed for federal habeas corpus relief pursuant
to 28 U.S.C. § 2254 on August 12, 2014. (See Doc. 1, generally). In his pro se
petition, Vonville raised four claims: (1) PCRA counsel was ineffective for defaulting
issues of trial counsel’s ineffectiveness; (2) trial counsel was ineffective for failing to
object to erroneous jury instructions; (3) trial counsel failed to object to jury
instructions that shifted the burden of proof to him; and (4) trial counsel failed to
object to the trial court’s incorrect jury instructions on voluntary manslaughter. (See
id.). The Commonwealth responded to the petition, disputing that Vonville was
entitled to habeas relief. (See Doc. 15, generally).
       Upon review of the petition, Magistrate Judge Carlson noted that Vonville
raised a non-frivolous ineffectiveness claim against his trial and PCRA counsel with
respect to his allegation that a jury instruction at trial was potentially unconstitutional.
(See Doc. 22, 1-2). As such, Magistrate Judge Carlson appointed the Federal Public
Defender’s Office (“FPD”) to represent Vonville in these proceedings and to file a
counseled habeas petition with respect to the first two issues raised by Vonville in his
pro se submission. (See id. at 4; see also Doc. 24, generally). Vonville, through the
FPD, did so, and he also submitted a supplement to the petition raising two additional
                                            10
grounds for relief: (1) trial counsel was ineffective when she failed to preserve his
right to present evidence of his mental state at trial, which eliminated his ability to
effectively present a heat of passion defense and reduce any culpability to voluntary
manslaughter; and (2) trial counsel was ineffective in failing to investigate his mental
health history and obtain psychiatric records from his childhood. (See Doc. 30,
generally). The Commonwealth filed a response to the counseled petition and
supplemental petition, (see Doc. 35, generally), and Vonville filed a reply thereto.
(See Doc. 36, generally).
      On November 5, 2018, Magistrate Judge Carlson issued the Report and
Recommendation presently under review.            (See Doc. 37, generally). Therein,
Magistrate Judge Carlson recommends that although Vonville procedurally defaulted
his claim that trial counsel was ineffective in failing to object to the trial court’s jury
instructions, that default should be excused because PCRA counsel was ineffective in
failing to raise this issue in Vonville’s initial-review collateral proceeding. (See id.
at 19-20). In other words, Magistrate Judge Carlson concludes that Vonville meets the
exception to the procedural default doctrine set forth by the Supreme Court in
Martinez v. Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L. Ed. 2d 272 (2012). (See id. at
26-38). And, on the merits of the underlying ineffectiveness of trial counsel claim,
Magistrate Judge Carlson recommends that Vonville’s petition be conditionally
granted because he states a meritorious claim for federal habeas corpus relief. (See id.
at 38-47). This is so, explains Magistrate Judge Carlson, because the trial transcript
“plainly indicates that [the] trial judge instructed the jury regarding Vonville’s exercise
of his Fifth Amendment rights in a fashion that was antithetical to those rights[.]” (Id.
at 39). As a result, counsel’s failure to object to this instruction amounted to deficient
performance under Strickland. (See id. at 43). Further, as to Strickland’s second
requirement, the Magistrate Judge reasons that given the factual context of the case,
the prejudice flowing from trial counsel’s failure to object to this instruction was
“manifest” especially when considered in connection with trial counsel’s pre-trial
                                           11
errors which prevented her from presenting evidence as to Vonville’s state of mind at
trial. (See id. at 43-46). Given those errors, Magistrate Judge Carlson opines that
there is a reasonable probability that but for counsel’s errors, the trial outcome would
have been different. (See id. at 46). Accordingly, the Magistrate Judge recommends
that a writ of habeas corpus be conditionally granted, the conviction and sentence be
vacated, and the Commonwealth be ordered to retry Vonville within 120 days or
release him. (See id. at 46-48).
      The Commonwealth timely objected to the Report and Recommendation. (See
Doc. 38, generally). In its first objection, “[t]he Commonwealth objects to the
proposed finding that [trial counsel’s] failure to present evidence regarding
Petitioner’s state of mind at the time he fatally stabbed the victim ‘effectively silenced
Vonville’s witnesses who would have presented evidence concerning his state of
mind, the only truly contested issue in this case.’” (Id. at 1). The Commonwealth’s
second objection challenges “the proposed finding that [the trial judge] instructed the
jury they may infer guilt from the fact that [Vonville] did not testify.” (Id. at 2).
Lastly, the Commonwealth objects to “the proposed finding that [Vonville’s]
procedurally defaulted claims may proceed on their merits because they fit the narrow
exception provided for in Martinez . . . .” (Id.).
      Vonville filed a timely brief in opposition to the Commonwealth’s objections.
(See Doc. 45, generally). The time for the Commonwealth to respond to Vonville’s
opposition has passed without the filing of a reply brief. Accordingly, the Report and
Recommendation and the Commonwealth’s objections thereto are now ripe for review.
                                   II. Legal Standard
      When objections to the magistrate judge's report are filed, the court must
conduct a de novo review of the contested portions of the report. Sample v. Diecks,
885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing 28 U.S.C. § 636(b)(1)). However, this
only applies to the extent that a party's objections are both timely and specific; if
objections are merely “general in nature,” the court “need not conduct a de novo
                                           12
determination.” Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). Indeed, the Third
Circuit has instructed that “providing a complete de novo determination where only
a general objection to the report is offered would undermine the efficiency the
magistrate system was meant to contribute to the judicial process.” Id. at 7. In
conducting a de novo review, the court may accept, reject, or modify, in whole or in
part, the factual findings or legal conclusions of the magistrate judge. See 28 U.S.C.
§ 636(b)(1); Owens v. Beard, 829 F. Supp. 736, 738 (M.D. Pa. 1993). Uncontested
portions of the Report may be reviewed at a standard determined by the district court.
See Thomas v. Arn, 474 U.S. 140, 154 (1985); Goney, 749 F.2d at 7. At the very least,
the court should review uncontested portions for clear error or manifest injustice. See,
e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77 (M.D. Pa. 1998).
                                     III. Discussion
      Vonville’s petition is brought pursuant to 28 U.S.C. § 2254, which provides
statutory authority for federal courts to issue habeas corpus relief for persons in state
custody. A habeas corpus petition pursuant to § 2254 is the proper mechanism for a
prisoner to challenge the “fact or duration” of his confinement. Preiser v. Rodriguez,
411 U.S. 475, 498-99, 93 S. Ct. 1827, 36 L. Ed. 2d 439 (1973). “[I]t is not the
province of a federal habeas court to reexamine state-court determinations on state-law
questions.” Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S. Ct. 475, 116 L. Ed. 2d 385
(1991). Rather, federal habeas review is restricted to claims based “on the ground that
[petitioner] is in custody in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.
      “Before seeking a federal writ of habeas corpus, a state prisoner must exhaust
available state remedies, 28 U.S.C. § 2254(b)(1), thereby giving the State the
opportunity to pass upon and correct alleged violations of its prisoners' federal rights.”
Baldwin v. Reese, 541 U.S. 27, 29, 124 S. Ct. 1347, 1349, 158 L. Ed. 2d 64 (2004)
(internal quotations marks omitted). “An applicant shall not be deemed to have
exhausted the remedies available in the courts of the State . . . if he has the right under
                                           13
the law of the State to raise, by any available procedure, the question presented.” 28
U.S.C. § 2254(c).
      A state prisoner exhausts state remedies by giving the “state courts one full
opportunity to resolve any constitutional issues by invoking one complete round of the
state's established appellate review process.” O'Sullivan v. Boerckel, 526 U.S. 838,
845, 119 S. Ct. 1728, 1732, 144 L. Ed. 2d 1 (1999). In Pennsylvania, a federal claim
may be exhausted by presenting it to the Superior Court of Pennsylvania, either on
direct appeal or, collaterally, under the PCRA, 42 Pa. C.S. § 9541, et seq. See Lambert
v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997).
      The exhaustion requirement “is not a mere formality. It serves the interests of
comity between the federal and state systems by allowing the state an initial
opportunity to determine and correct any violations of a prisoner’s federal rights.”
Gibson v. Scheidemantel, 805 F.2d 135, 138 (3d Cir. 1986). Where a state prisoner
has failed to exhaust the legal remedies available to him in state courts, federal courts
typically will refuse to entertain a petition for habeas corpus. See Whitney v. Horn,
280 F.3d 240, 250 (3d Cir. 2002).
      Here, the parties and Magistrate Judge Carlson all agree that Vonville did not
present his claim that the trial court’s jury charge violated his constitutional rights at
any level in state court. Thus, he has failed to exhaust this claim. See Whitney v.
Horn, 280 F.3d 240, 250 (3d Cir. 2002). However, “[w]hen a claim is not exhausted
because it has not been ‘fairly presented’ to the state courts, but state procedural rules
bar the applicant from seeking further relief in state courts, the exhaustion requirement
is satisfied because there is ‘an absence of available State corrective process.’”
McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999). Significantly, though,
“claims deemed exhausted because of a state procedural bar are procedurally
defaulted. . . .” Lines v. Larkins, 208 F.3d 153, 160 (3d Cir. 2000) (citing McCandless,
172 F.3d at 260); see also Martinez, 566 U.S. at 9, 132 S. Ct. 1309 (under the doctrine
of procedural default, “a federal court will not review the merits of claims, including
                                           14
constitutional claims, that a state court declined to hear because the prisoner failed to
abide by a state procedural rule,” but “[t]he doctrine barring procedurally defaulted
claims from being heard is not without exceptions”). Further, “the procedural bar that
gives rise to exhaustion provides an independent and adequate state-law ground for
the conviction and sentence, and thus prevents federal habeas corpus review of the
defaulted claim, unless the petitioner can demonstrate cause and prejudice for the
default.” Gray v. Netherland, 518 U.S. 152, 162, 116 S. Ct. 2074, 135 L. Ed. 2d 457
(1996). Here again, there is no dispute that Pennsylvania’s procedural bar on
successive petitions is an independent and adequate state ground.            See Glenn v.
Wynder, 743 F.3d 402, 409 (3d Cir. 2014); Whitney, 280 F.3d at 251-52; accord
Martinez, 566 U.S. at 9, 132 S. Ct. 1309 (Arizona bar on successive petitions is an
independent and adequate state ground).
       Notwithstanding the fact that he procedurally defaulted his claim regarding his
trial counsel’s ineffectiveness in failing to object to the trial judge’s jury instructions,
Vonville argues this default is excused based on the exception established by the
Supreme Court in Martinez. (See Doc. 27, 9-21). The Commonwealth disputes that
Vonville is entitled to relief under Martinez. (See Doc. 15-1, generally; Doc. 38-1, 11-
12). Magistrate Judge Carlson recommends that the procedural default be excused.
(See Doc. 37, 30-38). The Commonwealth objects to this recommendation. (See Doc.
38-1, 11-12).
A.     Vonville’s Procedural Default is Excused.
       In Martinez, the Supreme Court considered “whether a federal habeas court may
excuse a procedural default of an ineffective-assistance claim when the claim was not
properly presented in state court due to an attorney’s errors in an initial-review
collateral proceeding.” Martinez, 566 U.S. at 4, 132 S. Ct. 1309. Answering that
question in the affirmative, the Court recognized a “narrow exception” to the
procedural default doctrine: “Inadequate assistance of counsel at initial-review
collateral proceedings may establish cause for a prisoner's procedural default of a
                                            15
claim of ineffective assistance at trial.” Id. at 9, 132 S. Ct. 1309. The Martinez Court
explained:
             Allowing a federal habeas court to hear a claim of ineffective
             assistance of trial counsel when an attorney's errors (or the
             absence of an attorney) caused a procedural default in an
             initial-review collateral proceeding acknowledges, as an
             equitable matter, that the initial-review collateral proceeding,
             if undertaken without counsel or with ineffective counsel,
             may not have been sufficient to ensure that proper
             consideration was given to a substantial claim. From this it
             follows that, when a State requires a prisoner to raise an
             ineffective-assistance-of-trial-counsel claim in a collateral
             proceeding, a prisoner may establish cause for a default of an
             ineffective-assistance claim in two circumstances. The first
             is where the state courts did not appoint counsel in the
             initial-review collateral proceeding for a claim of ineffective
             assistance at trial. The second is where appointed counsel in
             the initial-review collateral proceeding, where the claim
             should have been raised, was ineffective under the standards
             of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,
             80 L. Ed. 2d 674 (1984). To overcome the default, a
             prisoner must also demonstrate that the underlying
             ineffective-assistance-of-trial-counsel claim is a substantial
             one, which is to say that the prisoner must demonstrate that
             the claim has some merit. Cf. Miller–El v. Cockrell, 537
             U.S. 322, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003)
             (describing standards for certificates of appealability to
             issue).
Id. at 13-14, 132 U.S. 1309; see also id. at 17, 132 U.S. 1309 (“Where, under state
law, claims of ineffective assistance of trial counsel must be raised in an initial-review
collateral proceeding, a procedural default will not bar a federal habeas court from
hearing a substantial claim of ineffective assistance at trial if, in the initial-review
collateral proceeding, there was no counsel or counsel in that proceeding was
ineffective.”). The Supreme Court underscored, however, that a finding of cause and
prejudice “does not entitle the prisoner to habeas relief. It merely allows a federal
court to consider the merits of a claim that otherwise would have been procedurally
defaulted.” Id. at 16, 132 U.S. 1309.
      To establish the exception recognized in Martinez, a petitioner must show: “1)
his procedurally defaulted ineffective assistance of counsel claim has ‘some merit’;
and that 2) his state-post conviction counsel was ‘ineffective under the standards of

                                           16
Strickland v. Washington.’” Workman v. Superintendent Albion SCI, - - - F.3d - - -,
2019 WL 545563, at *4 (3d Cir. Feb. 12, 2019) (footnotes and citations omitted);
accord Richardson v. Superintendent Coal Twp. SCI, 905 F.3d 750, 760 (3d Cir. 2018)
(“To qualify for Martinez's exception, a habeas petitioner must show (1) that the
procedural default was caused by either the lack of counsel or ineffective counsel on
post-conviction review; (2) that this lack or ineffectiveness of counsel was in the first
collateral proceeding when the claim could have been heard; and (3) that the
underlying claim of ineffective assistance of trial counsel is substantial.”). In the
matter sub judice, Vonville, for reasons discussed below, has made the necessary
showing.4
      First, Vonville’s procedurally defaulted ineffective assistance of counsel claim
related to trial counsel’s failure to object to the jury instructions at trial is
“substantial,” i.e., it has “some merit.” See Workman, 2019 WL 545563, at *4. As the
Third Circuit explained in Workman, to demonstrate that a claim has some merit,
Vonville must “‘show that reasonable jurists could debate whether (or, for that matter,
agree that) the petition should have been resolved in a different manner or that the
issues presented were adequate to deserve encouragement to proceed further.’” Id.
(quoting Miller-El v. Cockrell, 537 U.S. at 336, 123 S. Ct. 1029). Of significance, this
is “different from the standard applied on the merits under Strickland v. Washington,”
id., as “substantiality is a notably lower standard than the proof of prejudice required
by Strickland's second prong.” Richardson, 905 F.3d at 764. This inquiry requires the
petitioner to demonstrate only that his ineffective assistance of counsel claim against
his trial counsel is substantial. See id.


 4
        The Third Circuit has held that the exception recognized by Martinez applies to
        “states, like Pennsylvania, whose procedures do not strictly bar earlier review but
        typically do not afford an opportunity to raise ineffective-assistance claims until
        state habeas.” Richardson, 905 F.3d at 760 (citing Trevino v. Thaler, 569 U.S.
        413, 429, 133 S. Ct. 1911, 185 L. Ed. 2d 1044 (2013)).

                                              17
      Vonville meets this standard. It is “more than arguable,” id., that Vonville had
a Fifth Amendment right which forbids “instructions by the court that [an accused’s]
silence is evidence of guilt.” Griffin v. California, 380 U.S. 609, 615, 85 S. Ct. 1229,
1233, 14 L. Ed. 2d 106 (1965). The trial transcript reflects that the jury was instructed
in a manner expressly forbidden by Griffin: “You may infer any inference of guilt from
the fact that he did not testify in his own defense.” (Doc. 27-2, 78:18-20). That error
“was apparent on the face of the record,” but trial counsel did nothing to correct it.
Richardson, 905 F.3d at 764. This constitutes performance that was “‘clearly
substandard under the first prong of Strickland[.]’” Id. (quoting Preston v.
Superintendent Graterford SCI, 902 F.3d 365, 378 (3d Cir. 2018)). Vonville is thus
entitled to have his procedural default excused if he can demonstrate that his post-
conviction counsel was ineffective under the standards of Strickland.5
                   To prove ineffective assistance of counsel under
            Strickland v. Washington, a petitioner must prove “(1) that
            his counsel's performance was deficient, that is, it fell below
            an objective standard of reasonableness, and (2) that
            counsel's deficient performance prejudiced his client,” i.e.,
            that “there is a reasonable probability that, but for counsel's
            unprofessional errors, the result of the proceeding would
            have been different.” We have previously referred to these
            as the “performance” and “prejudice” prongs of the
            Strickland test.
Bey v. Superintendent Greene SCI, 856 F.3d 230, 238 (3d Cir. 2017) (footnotes and
citations omitted).
      To show that his PCRA counsel’s deficient performance caused prejudice,
Vonville “must show that his state post-conviction counsel could have obtained a
different result had he presented the now-defaulted ineffective-assistance-of-trial-
counsel claim.” Workman, 2019 WL 545563, at *5. Restated, Vonville “must prove
the merits of his underlying ineffective-assistance-of-trial-counsel claim in order to

 5
        There is no dispute that trial counsel’s ineffectiveness with respect to the Fifth
        Amendment violation was not raised in Vonville’s PCRA petition, which was his
        first collateral review opportunity to raise that issue. See Richardson, 905 F.3d at
        763.

                                               18
excuse the procedural default of that claim and obtain consideration on the merits.”
Id. But, “what is important” “[a]t this stage” is “that the underlying ineffective-
assistance-of-trial-counsel claim is ‘substantial,’ not that a petitioner has, in fact, been
‘prejudiced’ by trial counsel’s deficient performance under Strickland.”                  Id.
Accordingly, if Vonville “shows that his underlying ineffective-assistance-of-trial-
counsel claim has some merit and that his state post-conviction counsel’s performance
fell below an objective standard of reasonableness, he has shown sufficient prejudice
from counsel’s ineffective assistance that his procedural default must be excused
under Martinez.” Id. at *7 (citing Preston, 902 F.3d at 376).
       Vonville’s post-conviction counsel’s performance was deficient. To meet this
standard under Strickland, he “must show that his lawyer fell below an objective
standard of reasonableness under prevailing professional norms.” Richardson, 905
F.3d at 763 (citation and quotations omitted). While there is a “strong presumption”
that an attorney’s decision to pursue some claims and ignore others is a tactical choice,
that presumption can be rebutted by “showing that counsel omitted significant and
obvious issues . . . .” Workman, 2019 WL 545563, at *8. The challenged portion of
the trial court’s jury charge clearly instructed the jury that they could infer guilt from
Vonville’s exercise of his constitutional rights to remain silent. Yet, Vonville’s PCRA
counsel did not raise this issue in the PCRA proceeding. And, the record is devoid of
“any strategic explanation for PCRA counsel’s decision” to not include such a claim
in Vonville’s PCRA petition. Preston, 902 F.3d at 377. Vonville has therefore
rebutted the presumption that his PCRA counsel made a strategic choice in omitting
the claim relating to the issue of trial counsel’s failure to object to the jury instructions
that infringed on his Fifth Amendment rights. Cf. Workman, 2019 WL 545563, at *8.
Vonville’s PCRA counsel’s performance was objectively unreasonable and deficient
under the “performance” prong of Strickland. See id. Accordingly, like Magistrate
Judge Carlson, I agree with Vonville that the procedural default of his ineffective
assistance of trial counsel claim is excused and that he is entitled to have that claim
                                            19
considered on the merits.
      Before doing so, however, I pause to consider the Commonwealth’s arguments
on why this finding is incorrect. For the reasons below, none are convincing.
      First, the Commonwealth while “not disput[ing] how the trial transcript literally
reads,” insists that this is a typographical or scrivener’s error that does not accurately
reflect what the jury was instructed at trial. (See Doc. 38-1, 7). This is so, the
Commonwealth explains, because when the sentence at issue is read in context with
other instructions given contemporaneously it is “inconceivable” that the trial judge
would have provided such an instruction. (See id. at 8-10). To further support this
point, the Commonwealth notes that the trial judge was in his thirtieth year on the
bench at the time of trial. (See id. at 9). But, the experience of a trial judge does not
render him or her immune from error. See, e.g., United States v. Waller, 654 F.3d 430,
435 (3d Cir. 2011) (judge with thirty years on the bench improperly invited the jury
to infer intent from the defendant’s post-arrest, post-Miranda warnings silence).
      Along that point, the Commonwealth cites to a different case where the trial
judge instructed the jury as follows: “And the fact that they [sic] did not testify, you
must not draw an inference of guilt or any other inference adverse to the Defendant
simply to come from the fact that she did not testify.” (38-1, 9). That the trial judge
correctly instructed the jury in accordance with the defendant’s Fifth Amendment
rights in one case does not establish that he did the same at Vonville’s trial.
      The Commonwealth further argues that because no attorney for the
Commonwealth or Vonville raised this issue at trial, direct appeal, or in the PCRA
proceeding lends additional support to the view that the trial transcript contains a
scrivener’s error. Proceeding on the same theory as its argument with respect to the
trial judge’s experience, the Commonwealth insists that the attorneys involved at trial
were “experienced” and “none would have allowed such an egregious error to pass
without comment.” (Doc. 38-1, 10). And, Vonville’s PCRA counsel “certainly would


                                           20
have raised such an obvious issue had it actually existed.” (Id. at 11).6 This argument
fares no better. While experience is a factor that may be considered in determining
whether he or she was ineffective, “the fact that an attorney has had a long career does
not render ‘inherently incredible’ the claim that the attorney might give erroneous
legal advice.” Huff v. United States, 734 F.3 600, 608 (6th Cir. 2013); accord
LaGrand v. Stewart, 133 F.3d 1253, 1275 (9th Cir. 1998) (“In considering a claim of
ineffective assistance of counsel, it is not the experience of the attorney that is
evaluated, but rather, his performance.”).
      Next, the Commonwealth requests that, insofar as I “feel[ ] bound by a literal
reading of the transcript,” it be given an opportunity for a hearing to present testimony
from the trial attorneys regarding their recollections of the jury instructions. (Doc. 38-
1, 11). While the Commonwealth indicates that the trial judge has since passed, it
argues that Vonville’s trial counsel and the two trial prosecutors could all be
subpoenaed to provide testimony about their memories of the jury charge. (See id.).
Such a hearing is not warranted for several reasons.
      For one, the Commonwealth’s position is entirely speculative. It does not cite
or offer any evidence to support the claim that the transcript contains a scrivener’s
error. The Commonwealth simply posits - without record support - that none of the
attorneys present at trial would have allowed such an error to occur without comment.
This, though, is untethered to any evidence of record. Moreover, the Commonwealth
does not even assert that the trial attorneys, if given the chance, would testify that the
challenged passage in the trial transcript is wrong. Rather, the Commonwealth simply
hopes (or speculates) that they will say as much.


 6
        This point makes little sense given that there is no record evidence suggesting that
        PCRA counsel attended Vonville’s trial. Thus, PCRA counsel’s primary source
        to determine whether such an error existed would be his review of the trial
        transcript, which “literally reads,” in the Commonwealth’s words, (Doc. 38-1, 7),
        an instruction that does not comport with the Fifth Amendment.

                                              21
      Vonville also rightly identifies a second reason why a hearing on this issue is
not appropriate. (See Doc. 45, 9). In his pro se petition, one of the grounds identified
by Vonville for relief was that the trial court instructed the jury that it “may infer any
inference of guilt from the fact that he did not testify in his own defense.” (Doc. 1,
Ground Two). The Commonwealth, in response, stated its position that it “believed
the correct instruction was properly given to the jury, but a typographical error exists
in the transcription[.]” (Doc. 15, 2). The Commonwealth, however, did not suggest
that a hearing was necessary to resolve this issue.             (See id.).7    Nor did the
Commonwealth request a hearing on the accuracy of the trial transcript in response to
Vonville’s counseled petition. (See Doc. 35, generally). Now, though, following the
issuance of the Report and Recommendation wherein it is noted that there is no
“evidentiary basis” to conclude that an error exists in the trial transcript, (see Doc. 37,
40), the Commonwealth, for the first time, requests a hearing. (See Doc. 38-1, 11).
      The Commonwealth waived this request by failing to raise it to Magistrate
Judge Carlson. It is well-settled that “‘[i]ssues raised for the first time in objections
to the magistrate judge’s recommendation are deemed waive.’” Hubbard v. Pleasant
Valley Sch. Dist., 03-0797, 2006 WL 42093, at *3 (M.D. Pa. Jan. 6, 2006) (Vanaskie,
C.J.) (quoting Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996)). If this were
not the case, “‘systemic efficiencies would be frustrated and the Magistrate[ ] [Judge]'s
role reduced to that of a mere dress rehearser if a party were allowed to feint and
weave at the initial hearing, and save its knockout punch for the second round.’” Id.
(alteration omitted) (quoting Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co.,
840 F.2d 985, 991 (1st Cir.1988)).
      Finally, a hearing is not warranted for a more fundamental reason. As explained
in the margin above, the trial transcripts in this case, including from July 13, 2010 -


 7
        To the contrary, the Commonwealth argued that Vonville was not entitled to a
        hearing. (See Doc. 15, 2).

                                            22
the day the jury was charged - were certified as accurate by the stenographer and
signed and approved by the trial judge. (See Doc. 27-1, p. 187; Doc. 27-2, p. 95).
This is essentially the testimony of the court reporter and the trial judge that the jury
was, in fact, instructed that they “may infer any inference of guilt from the fact that he
did not testify in his own defense.” (Doc. 27-2, 78:18-20). This finding comports with
the Pennsylvania Rules of Appellate Procedure, namely Rule 1922(c), “Certification
and filing,” which states:
            The trial judge shall examine any part of the transcript as to
            which an objection is made pursuant to Subdivision (a) of
            this rule or which contains the charge to the jury in a
            criminal proceeding, and may examine any other part of the
            transcript, and after such examination and notice to the
            parties and opportunity for objection (unless previously
            given) shall correct such transcript. If the trial judge
            examines any portion of the transcript, he shall certify
            thereon, by reference to the page and line numbers or the
            equivalent, which portions thereof he has read and corrected.
            If no objections are filed to the transcript as lodged, or after
            any differences have been settled or other corrections have
            been made by the court, the official court reporter shall
            certify the transcript, and cause it to be filed with the clerk of
            the lower court.
Pa. R. App. P. 1922(c) (emphasis added). The Note to Rule 1922 goes on:
            The certification requirement of subdivision (c) recognizes
            that in practice the trial judge ordinarily will not actually
            read the transcript prior to certification unless objection is
            made by one of the parties. However, the rule requires the
            judge to review and correct the charge in criminal cases, to
            avoid the problems which arise when a later attempt is made
            by the trial judge under Rule 1926 (correction and
            modification of the record) to conform the transcript to his
            recollection of events.
Id. (emphasis added).
      Given this, the trial judge was obligated under Rule 1922(c) to review and
correct, if necessary, the jury charge. The purpose of this requirement, as set forth in
the Note, is to avoid “problems” which could subsequently arise in “conform[ing] the
transcript to [the judge’s] recollection of events.” Id. What this rule attempts to guard
against is essentially what the Commonwealth advocates here: reconstructing the trial
transcript (a decade later in this case) based on memory. But this is not warranted, nor
                                           23
does it appear permissible under the applicable Pennsylvania procedural rules. The
trial judge has since passed away and there is nothing in the record suggesting that the
trial judge did not review the jury charge as Rule 1922(c) requires, and his signature
on the trial transcript indicates that he did in fact do so. (Doc. 27-1, p. 95). Likewise,
the Commonwealth did not, pursuant to Rule 1922(a) or Rule 1926, ever attempt to
correct the purported error in the transcript. Thus, the Commonwealth has not
identified any basis to conclude that the jury was charged in any way other than that
which appears in the transcript.
      Based on the foregoing, Vonville’s procedural default of his ineffective
assistance of trial counsel claim regarding the failure to object to the instruction
allowing the jury to infer guilt from his decision not to testify is excused. The claim
is addressed on the merits below.
B.    Vonville’s Trial Counsel was Ineffective Under Strickland.
      Magistrate Judge Carlson recommends that Vonville’s petition be conditionally
granted because his trial counsel was ineffective for failing to object to the
unconstitutional jury instruction. I agree that Vonville is entitled to relief on the
merits.
      Among other protections, the Sixth Amendment to the United States
Constitution guarantees an accused in a criminal prosecution “to have the assistance
of counsel for his defense.” U.S. Const. amend. VI. The applicable federal precedent
for ineffective assistance claims is the well-settled two-prong test established by the
Supreme Court in Strickland, 466 U.S. at 668, 104 S. Ct. 2052.
      To establish he was denied the effective assistance of counsel under Strickland,
the movant must show that (1) the performance of trial counsel fell below an objective
standard of reasonableness, and (2) the performance of counsel unfairly prejudiced the
defense. Id. at 687-88, 691, 104 S. Ct. 2052. “Both Strickland prongs must be
satisfied.” George v. Sively, 254 F.3d 438, 443 (3d Cir. 2001) (citing United States
v. Nino, 878 F.2d 101, 104 (3d Cir. 1989)).
                                           24
       The first Strickland prong requires a defendant to “establish . . . that counsel's
performance was deficient.” Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir. 2001).
Proving a deficiency in conduct “‘requires showing that counsel made errors so
serious that counsel was not functioning as the counsel guaranteed defendant by the
Sixth Amendment.’” Id. (quoting Strickland, 466 U.S. at 687, 104 S. Ct. 2052). “In
assessing counsel's performance, ‘every effort [must] be made to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel's challenged
conduct, and to evaluate the conduct from counsel's perspective at the time.’” Id.
(quoting Strickland, 466 U.S. at 689, 104 S. Ct. 2052).
       “Because of the difficulties inherent in making the evaluation, a court must
indulge a strong presumption that counsel's conduct falls within the wide range of
reasonable professional assistance; that is to say, the defendant must overcome the
presumption that, under the circumstances, the challenged action might be considered
sound trial strategy.” Strickland, 466 U.S. at 689, 104 S. Ct. 2052. The benchmark
for judging any claim of ineffectiveness of counsel is “whether counsel's conduct so
undermined the proper functioning of the adversarial process that the trial cannot be
relied on as having produced a just result.” Id.
       The second prong of Strickland requires a defendant to show that counsel's
performance unfairly prejudiced the defendant, meaning that counsel's errors were so
serious as to deprive the defendant of a trial whose result is reliable. Id. at 687, 104
S. Ct. 2052. It is not enough to show that the error had some conceivable effect on the
outcome of the proceeding, for virtually every act or omission would meet such a test.
Id. at 693, 104 S. Ct. 2052. Rather, the defendant must show there is a reasonable
probability that, but for counsel's unprofessional error, the result of the proceeding
would have been different. Id. at 694, 104 S. Ct. 2052. A reasonable probability is
sufficient to undermine confidence in the outcome of the trial. Id. The Third Circuit
has stated that the “Strickland prejudice standard is not ‘stringent’- it is, in fact, ‘less
demanding than the preponderance standard.’” Williams v. Beard, 637 F.3d 195, 227
                                            25
(3d Cir. 2011) (quoting Jermyn, 266 F.3d at 282).
      With respect to the first Strickland prong, there is little doubt that Vonville’s
trial counsel’s performance fell below an objective standard of reasonableness.
Importantly, “where the deficiencies in counsel’s performance are severe and cannot
be characterized as the product of strategic judgment, ineffectiveness may be clear.”
Workman, 2019 WL 545563, at *9 (alteration omitted) (quoting United States v. Gray,
878 F.2d 702, 711 (3d Cir. 1989). Ultimately, “the relevant question is not whether
counsel’s choices were strategic, but whether they were reasonable.” Id. (alteration
omitted) (quoting Roe v. Flores-Ortega, 528 U.S. 470, 481, 120 S. Ct. 1029, 145 L.
Ed. 2d 985 (2000)).
      The defectiveness of trial counsel’s performance is apparent in the matter sub
judice. In 1965, the Supreme Court held in no uncertain terms that “the Fifth
Amendment . . . forbids . . . instructions by the court that such silence is evidence of
guilt.” Griffin, 380 U.S. at 615, 85 S. Ct. 1229. Yet, the holding in Griffin
notwithstanding, this is precisely what Vonville’s trial counsel permitted to go without
objection when the trial court told the jury that they “may infer any inference of guilt
from the fact that he did not testify in his own defense.” (Doc. 27-2, 78:18-20). Thus,
not only is ineffectiveness clear from the lack of objection to this instruction, there
was simply no strategic basis for trial counsel to permit an instruction that the jury
could infer guilt from Vonville’s silence to go unchallenged.8 Trial counsel’s


 8
        In their first objection to the Report and Recommendation, the Commonwealth
        points to the Magistrate Judge’s statements that trial counsel’s pre-trial failings
        “effectively silenced Vonville’s witnesses who would have presented evidence
        concerning his state of mind, the only truly contested issue in this case” and that
        “the Superior Court did not seem to consider the potential relevance of state of
        mind evidence as it related to the lesser offense of manslaughter” on direct appeal.
        (Doc. 37, 2, 15). The Commonwealth in their first objection contends that the
        Superior Court “was correct not to consider the potential relevance of mens rea
        evidence as it related to manslaughter” because even if Vonville’s state of mind
        evidence was presented at trial, he would not have been able to show provocation

                                              26
performance was constitutionally deficient.
       Vonville also satisfies the second Strickland prong. In that regard, I agree with
Magistrate Judge Carlson that in the factual context of this case, Vonville has
demonstrated “specific prejudice” resulted from trial counsel’s deficient performance.
Workman, 2019 WL 545563, at *9. The key issue at trial was Vonville’s mental state
at the time he killed Hernandez. Indeed, the closing arguments at trial by both
Vonville’s counsel and the Commonwealth reflect that this was the central issue
before the jury. (See Doc. 27-2, 44:10-64:22). Trial counsel, though, based on her
prior failings in the case, was barred from presenting any evidence at trial as to
Vonville’s state of mind at the time of the crime. This failure was then compounded
and magnified when, after Vonville exercised his Fifth Amendment right, trial counsel
allowed to go unchecked the trial judge’s comment to the jury that they could infer
guilt because Vonville did not testify. Thus, not only did trial counsel’s own
professional errors preclude her from offering any testimony of Vonville’s mental state
during the commission of the offense, she then failed to act when the trial judge
instructed the jury that they could infer criminal intent from her client’s silence at trial.
On these facts, Vonville has “show[n] that but for counsel’s unprofessional errors
there is a reasonable probability that the outcome of the proceeding would have been
different.” Workman, 2019 WL 545563, at *10. Vonville is entitled to habeas relief
under 28 U.S.C. § 2254.



        as required to make out a heat of passion defense. (See Doc. 38-1, 1-7). Unlike
        the Commonwealth, I read this aspect of the Report and Recommendation only as
        highlighting the errors of Vonville’s trial counsel’s performance at trial and on
        direct appeal, not as a basis for which to grant Vonville relief or as a criticism of
        the Superior Court’s analysis. Moreover, as Vonville notes, he had little reason to
        submit evidence of provocation at trial because “the lack of state of mind
        evidence, by itself, denied [him] the opportunity to pursue provocation evidence
        and a lesser manslaughter conviction because manslaughter required evidence of
        state of mind and provocation.” (Doc. 45, 7).

                                               27
                                 IV. Conclusion
      For the above stated reasons, Magistrate Judge Carlson’s Report and
Recommendation will be adopted and Vonville’s petition for writ of habeas corpus
will be conditionally granted. The Commonwealth will be directed to retry Vonville
within 120 days or release him from custody.
      An appropriate order follows.


March 5, 2019                                  /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                       28
